Case 1:19-cr-00258-TSE Document 15-7 Filed 01/28/20 Page 1 of 1 PagelD# 97
Lila K. Mandziuk January 17, 2020

fF
Sterling Heights MI 48310
586-291-1955

Hon. T.S. Ellis Ili, Senior Judge

United States District Court for the Eastern District of Virginia
701 E Broad St

Richmond, VA 23219

Re: Mark W. Visconi, Letter of Support
Dear Judge Ellis:

My name is Lila Mandziuk and | attended Garden City High Schoo! with Mark Visconi. We graduated in 1989,
so I’ve known Mark for over 30 years. During high school, Mark and | completed many of the same classes and
participated in school activities and clubs together including student council and National Honor Society.

Through those formative high school years, | feei | learned Mark’s character. He didn’t want to be the best, he
wanted to be His best. He wanted to succeed and bring everyone with him by helping them find their own
success. Graduating in the top 10 was a big deal at our high school and a personal goal I set. | often looked at
the other high achievers in my grade as competition, but Mark never saw it like that. He helped many of us
through classwork and studying so we could all succeed. He is a gracious leader.

After high school, Mark went to the Air Force Academy and | would see him when he came home for breaks.
Once he completed the Academy and started his military career, his visits to Michigan became less. |
supported him at both his parents’ funerals and saw him when he could make the weddings of mutual friends.
During these visits, ] observed Mark’s growth, focus and dedication to his family and military career.

In October, our class celebrated our 30" high school reunion. Several people asked if anyone heard anything
recently from Mark. We all assumed he must be on a classified military mission since no one heard from him.
It was just weeks later that the articles surfaced regarding Mark’s charges and admission of guilt to viewing
child pornography. To say it was a shock is an understatement. | didn’t want to believe it, but as | talked with
mutual friends, | came to terms that Mark had a problem and would now receive help for it.

| believe any addiction can be overcome, whether drug, alcohol or pornography. However, the only way an
addict can change is if he or she wants to change and has the strength to do the required hard work. | would
not write this letter if | did not believe that Mark could overcome this addiction, become stronger for it and
live a productive, meaningful life. Mark is kind, smart, dedicated and hard-working. | have no doubt he will
make the most of this opportunity to recover, change and do right by his family, friends and society.

Thank you for taking the time to read this letter and evaluate all areas of Mark’s life as you decide sentencing.
Sincerely,

ule LW saajal

Lila K. Mandziuk
